Citation Nr: 0613831	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  05-32 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the appellant's income from April 2002 exceeded the 
maximum amount allowed for the receipt of non-service 
connected death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel

INTRODUCTION

The veteran reportedly had active duty service from October 
1965 to March 1970.  He died in May 1993.  The appellant is 
claiming non-service connected death pension benefits as the 
veteran's widow. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2002, 
a statement of the case was issued in July 2003, and a 
substantive appeal was received in September 2003.  


FINDINGS OF FACT

1.  The appellant filed a claim of entitlement to non-service 
connected death pension benefits in April 2002.

2.  The appellant's annualized countable income for the 
period beginning April 2002 exceeded the maximum annual 
income limitation for a surviving spouse with two dependents.


CONCLUSION OF LAW

The criteria for payment of non-service connected death 
pension benefits for the annualized period beginning April 
2002 have not been met.  38 U.S.C.A. §§ 1541, 5107 (West 
2002); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000
 
Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with "the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim."  Mason v. Principi, 16 Vet.App. 129, 132 (2002) 
(quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  When the law and not the 
evidence is dispositive of the claim, the VCAA is not 
applicable.  See Mason, 16 Vet.App. at 132 (VCAA not 
applicable to a claim for nonservice-connected pension when 
the claimant did not serve on active duty during a period of 
war); Smith (Claudus) v. Gober, 14 Vet.App. 227 (2000) (VCAA 
did not affect a federal statute that prohibited payment of 
interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. 
Cir. 2002).  As the law is dispositive in the instant claim, 
the VCAA is not applicable.  

At any rate, even if VCAA does arguably apply in this case, 
the record shows that the appellant was furnished an adequate 
VCAA notice letter in June 2005 which addressed the income 
aspects of her pension claim.  The record further shows that 
there is no additional pertinent evidence which has been 
identified by the appellant.  Any VCAA assistance requirement 
has also been met.  

Analysis

In April 2002, the appellant filed a claim for non-service 
connected death pension benefits as the surviving spouse of a 
qualifying veteran with two dependent children.  The 
surviving spouse of a veteran who met the wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of her countable income.  38 U.S.C.A. § 
1541; 38 C.F.R. §§ 3.23, 3.273.  Payments of any kind from 
any source shall be counted as income during the 12-month 
annualization period in which received, unless specifically 
excluded.  38 C.F.R. § 3.271.  For the purpose of determining 
initial entitlement, the monthly rate of pension shall be 
computed by reducing the applicable maximum pension rate by 
the countable income on the effective date of entitlement and 
dividing the remainder by 12.  38 C.F.R. § 3.273(a).  
Nonrecurring income (income received on a one-time basis) 
will be counted, for pension purposes, for a full 12-month 
annualization period following receipt of the income.  38 
C.F.R. § 3.271(c).

Basic entitlement to such pension exists if, among other 
things, the appellant's income is not in excess of the 
maximum annual pension rate (MAPR) specified in 38 C.F.R. § 
3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  
The MAPR is published in Appendix B of VA Manual M21-1 (M21-
1) and is to be given the same force and effect as if 
published in VA regulations.  38 C.F.R. § 3.21.  Effective 
December 1, 2001, the MAPR for an otherwise eligible 
claimant, with two dependent children, was $10,019.  See 38 
C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.  

Income from Social Security Administration (SSA) benefits is 
not specifically excluded under 38 C.F.R. § 3.272, and 
therefore is included as countable income.  Certain 
unreimbursed medical expenses (in excess of five percent of 
the MAPR) may be excluded from countable income for the same 
12-month annualization period to the extent they were paid.  
38 C.F.R. § 3.272.

In her initial April 2002 application for benefits, the 
appellant reported that she received $1300 per month ($15,600 
per year) in SSA benefits. She listed no other sources of 
income.  However, SSA records showed that the appellant 
received slightly less, but still over $10,019.00 per year.  
The appellant reported no expenses, which would result in a 
reduction of her annual countable income.  

The appellant's reported annual income from April 2002 
exceeds the MAPR as established by Congress.  While the Board 
can certainly empathize with any financial difficulty a 
surviving spouse may experience, the appellant is not 
entitled to VA death pension benefits from the date of her 
claim because the appellant's income exceeded the statutory 
limit. 

Although recognizing the veteran's honorable wartime service, 
the Board is nonetheless bound by the laws enacted by 
Congress, the regulations of the Department, the instructions 
of the Secretary, and the precedent opinions of the chief 
legal officer of the Department.  38 U.S.C.A. § 7104(c) (West 
2002).  In this case, the law passed by Congress specifically 
prohibits the payment of VA death pension benefits to 
surviving spouses whose income exceeds certain levels, as 
does the appellant's.  The Court had held that where the law 
and not the evidence is dispositive, the claim should be 
denied due to the lack of entitlement under the law.  Because 
the appellant's income exceeds the statutory limits, she is 
not legally entitled to death pension benefits, regardless of 
the veteran's honorable service.  Thus, the appellant's claim 
of entitlement to death pension benefits must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).




ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


